Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B PREMIER VARIABLE This prospectus is dated May 1, 2009 This prospectus describes Premier Variable Annuity, a group variable annuity, contract for employer-sponsored qualified and non-qualified retirement plans (the Contract), issued by Principal Life Insurance Company (the Company) and is designed to aid in retirement planning. The Company no longer offers or issues the Contract. This prospectus is only for the use of current Contractholders. The Contract is funded with the Principal Life Insurance Company Separate Account B (Separate Account). The assets of the Separate Account divisions (divisions) are invested in the following underlying mutual funds: Principal Variable Contracts Funds, Inc. Class 1  Asset Allocation Account  LargeCap S&P 500 Index Account  Balanced Account  LargeCap Value Account  Bond & Mortgage Securities Account  MidCap Blend Account  Diversified International Account  MidCap Growth I Account  Equity Income Account  MidCap Value II Account  Government & High Quality Bond Account  Money Market Account  International Emerging Markets Account  Real Estate Securities Account  International SmallCap Account  SmallCap Blend Account  LargeCap Growth Account  SmallCap Growth II Account  LargeCap Growth I Account  SmallCap Value I Account This prospectus provides information about the Contract and the Separate Account that an investor ought to know before investing. It should be read and retained for future reference. Additional information about the Contract, including a Statement of Additional Information (SAI), dated May 1, 2009, has been filed with the Securities and Exchange Commission (SEC). The SAI is part of this prospectus. The table of contents of the SAI appears at the end of this prospectus. A copy of the SAI can be obtained, free of charge, upon request by writing or calling: Princor Financial Services Corporation Des Moines, IA 50392-2080 Telephone: 1-800-633-1373 THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This prospectus is valid only when accompanied by the current prospectuses for the underlying mutual funds which should be kept for future reference. The Contract offered by this prospectus may not be available in all states. This prospectus does not constitute an offer to sell, or solicitation of any offer to buy, any interest in or participation in the Contract in any jurisdiction in which such an offer or solicitation may not lawfully be made. No person is authorized to give any information or to make any representations in connection with the Contract other than those contained in this prospectus. TABLE OF CONTENTS Glossary of Special Terms 3 Synopsis 5 Example 9 Summary 10 The Company 11 The Separate Account 11 The Underlying Mutual Funds 12 Deductions Under the Contract 13 Other Expenses 14 Surplus Distribution at Sole Discretion of the Company 14 The Contract 14 Statement of Values 24 Services Available by Telephone 24 Distribution of the Contract 25 Performance Calculation 25 Federal Tax Status 25 General Information 30 Table of Separate Account Divisions 33 Table of Contents of the SAI 38 Condensed Financial Information 39 Appendix A 43 2 Premier Variable Annuity 1-800-547-7754 GLOSSARY OF SPECIAL TERMS Aggregate Investment Account Value  The sum of the Investment Account Values for Investment Accounts which correlate to a Plan Participant. Annual Average Balance  The total value at the beginning of the Deposit Year of all Investment Accounts which correlate to a Plan Participant under the Contract and other Plan assets which correlate to a Plan Participant that are not allocated to the Contract or an Associated or Companion Contract but for which the Company provides recordkeeping services (Outside Assets), adjusted by the time weighted average of Contributions to, and withdrawals from, Investment Accounts and Outside Assets (if any) which correlate to the Plan Participant during the period. Annuity Change Factor  The factor used to determine the change in value of a Variable Annuity in the course of payment. Annuity Commencement Date  The beginning date for Annuity Payments. Annuity Premium  The amount applied under the Contract to purchase an annuity. Annuity Purchase Date  The date an Annuity Premium is applied to purchase an annuity. Associated Contract  An annuity contract issued by the Company to the same Contractholder to fund the same or a comparable Plan as determined by the Company. Commuted Value  The dollar value, as of a given date, of remaining Annuity Payments. It is determined by the Company using the interest rate assumed in determining the initial amount of monthly income and assuming no variation in the amount of monthly payments after the date of determination. Companion Contract  An unregistered group annuity contract offering guaranteed interest crediting rates and which is issued by the Company to the Contractholder for the purpose of funding benefits under the Plan. The Company must agree in writing that a contract is a Companion Contract. Contract Date  The date this Contract is effective, as shown on the face page of the Contract. Contract Year  A period beginning on a Yearly Date and ending on the day before the next Yearly Date. Contractholder  The entity to which the Contract will be issued, which will normally be an Employer, an association, or a trust established for the benefit of Plan Participants and their beneficiaries. Contributions  Amounts contributed under the Contract which are accepted by the Company. Deposit Year  The twelve-month period ending on a day selected by the Contractholder. Division  The part of the Separate Account which is invested in shares of an underlying mutual fund. Employer  The corporation, sole proprietor, firm, organization, agency or political subdivision named as employer in the Plan and any successor. Flexible Income Option  A periodic distribution from the Contract in an amount equal to the minimum annual amount determined in accordance with the minimum distribution rules of the Internal Revenue Code, or a greater amount as requested by the Owner of Benefits. Funding Agent  An insurance company, custodian or trustee designated by the Contractholder and authorized to receive any amount or amounts transferred from the Contract. Funding Agent will also mean the Company where the Contractholder directs the Company to transfer such amounts from the Contract to another group annuity contract issued by the Company to the Contractholder. Internal Revenue Code (Code)  The Internal Revenue Code of 1986, as amended, and the regulations thereunder. Reference to the Internal Revenue Code means such Code or the corresponding provisions of any subsequent revenue code and any regulations thereunder. Premier Variable Annuity GLOSSARY OF SPECIAL TERMS 3 www.principal.com Investment Account  An account that correlates to a Plan Participant established under the Contract for each type of Contribution and for each Division in which the Contribution is invested. Investment Account Value  The value of an Investment Account for a Division which on any date will be equal to the number of units then credited to such Investment Account multiplied by the Unit Value of this series of contracts for that Division for the Valuation Period in which such date occurs. Mutual Fund  A registered open-end investment company in which a Division of the Separate Account invests. Net Investment Factor  The factor used to determine the change in Unit Value of a Division during a Valuation Period. Notification  Any form of notice received by the Company at the Companys home office and approved in advance by the Company including written forms, electronic transmissions, telephone transmissions, facsimiles and photocopies. Owner of Benefits  The entity or individual that has the exclusive right to be paid benefits and exercise rights and privileges pursuant to such benefits. The Owner of Benefits is the Plan Participant under all Contracts except Contracts used for General Creditor Non-Qualified Plans (see Summary) wherein the Contractholder is the Owner of Benefits. Plan  The Plan established by the Employer in effect on the date the Contract is executed and as amended from time to time, which the Employer has designated to the Company in writing as the Plan funded by the Contract. Plan Participant  A person who is (i) a participant under the Plan, (ii) a beneficiary of a deceased Plan Participant, or (iii) an alternate payee under a Qualified Domestic Relations Order in whose name an Investment Account has been established under this Contract. Qualified Domestic Relations Order  A Qualified Domestic Relations Order as defined in Code Section 414 (p)(1)(A). Quarterly Date  The last Valuation Date of the third, sixth, ninth and twelfth month of each Deposit Year. Separate Account  A separate account established by the Company under Iowa law to receive Contributions under the Contract offered by this prospectus and other contracts issued by the Company. It is divided into each of which invest in a corresponding underlying mutual fund. Termination of Employment  A Plan Participants termination of employment with the Employer determined under the Plan and as reported to the Company. Unit Value  The value of a unit of a Division of the Separate Account. Valuation Date  The date as of which the net asset value of an underlying mutual fund is determined. Valuation Period  The period between the time as of which the net asset value of an Investment Account is determined on one Valuation Date and the time as of which such value is determined on the next following Valuation Date. Variable Annuity Payments  A series of periodic payments, the amounts of which are not guaranteed but which will increase or decrease to reflect the investment experience of the LargeCap Capital Value Division of the Separate Account. Periodic payments made pursuant to the Flexible Income Option are not Variable Annuity Payments. Variable Annuity Reserves  The reserves held for annuities in the course of payment for the Contract. Yearly Date  The Contract Date and the same day of each year thereafter. 4 GLOSSARY OF SPECIAL TERMS Premier Variable Annuity 1-800-547-7754 SYNOPSIS The following tables describe the fees and expenses that a Contractholder will pay when they own and/or surrender the Contract. The first table describes the fees and expenses that a Contractholder will pay at the time that the Contract is surrendered or cash value transferred between Divisions. Contractholder transaction expenses Sales charge imposed on purchase payments (as a percentage of purchase payments) Transaction Fees (as a percentage of amount surrendered)  guaranteed minimum none  the lesser of $25 or 2.00% of each unscheduled partial surrender after the 12th in a Contract Year  current Transfer Fee  guaranteed maximum  none  the lesser of $30 or 2.00% of each unscheduled transfer after the 12th in a Contract Year plus a $15 charge if transfers are made via paper instruction  current  none (if transfer instructions are received via our toll-free number); a $15 charge is imposed if transfers are made via paper instruction Documentation Expense  Principal Standard Plan  Principal Custom-written Plan initial plan document plan amendments summary plan booklet  Plan not provided by Principal - summary plan booklet $1,000 $500 $500 minimum $100 Premier Variable Annuity SYNOPSIS 5 www.principal.com The next table describes the fees and expenses that a Contractholder will pay periodically during the time that they own the Contract, not including underlying mutual fund fees and expenses. Contractholder periodic expenses Separate Account Annual Expenses (as a percentage of average account value)  guaranteed maximum 1.25%  current 0.42% Annual Recordkeeping Expense paid quarterly  maximum charge (5,000 plan participants or more) $10 per participant + $25,316  minimum charge (1 through 25 plan participants) $2,250 Annual Recordkeeping Expense for Outside Assets  maximum charge (5,000 plan participants or more) $4.50 per member + $11,392  minimum charge (1 through 25 plan participants) $1,000 Location Fee  one location none  each additional location $150 per quarter for each employee location Flexible Income Option (if elected by the Owner of $25 per year Benefits) If reports are provided annually, the recordkeeping expense is reduced by 9%; if the Company performs no more than one non-discrimination test in a Deposit Year the recordkeeping expense is increased (reduced) by 3% for each additional test performed (or test not performed); and the recordkeeping expense is increased by 10% if the standard reporting format is not used. The charge calculated will be increased by 15% for the second and each additional Outside Asset for which the Company provides recordkeeping services. The next item shows the minimum and maximum total operating expenses charged by the underlying mutual funds that a Contractholder may pay periodically during the time that they own the Contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Annual Underlying Mutual Fund Operating Expenses as of December 31, 2008 Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from 0.30% 1.62% underlying mutual fund assets, including management fees and other expenses) Annual expenses of the mutual funds (as a percentage of average net assets) as of December 31, 2008: 6 SYNOPSIS Premier Variable Annuity 1-800-547-7754 The following table shows the annual fees and expenses charged by each underlying mutual fund (as a percentage of average net assets) as discussed in each funds current prospectus for the fiscal year ended December 31, 2008. Acquired Fund (Underlying Fund) Total Contractual Management 12b-1 Other Fees and Gross Net Underlying Mutual Funds Fees Fees Expenses Expenses Expenses Expenses Principal VCF Asset Allocation Account  Class 1 0.80% N/A 0.08% 0.02% 0.90% Principal VCF Balanced Account  Class 1 0.60 N/A 0.09 0.01 0.70 Principal VCF Bond & Mortgage Securities Account  Class 1 0.44 N/A 0.01 0.45 Principal VCF Diversified International Account  Class 1 0.85 N/A 0.16 1.01 Principal VCF Equity Income Account  Class 1 0.55 N/A 0.01 0.05 0.61 Principal VCF Government & High Quality Bond Account  Class 1 0.46 N/A 0.01 0.47 Principal VCF International Emerging Markets Account  Class 1 1.25 N/A 0.37 1.62 Principal VCF International SmallCap Account  Class 1 1.20 N/A 0.30 1.50 Principal VCF LargeCap Growth Account  Class 1 0.68 N/A 0.02 0.70 Principal VCF LargeCap Growth I Account  Class 1 0.78 N/A 0.02 0.80 Principal VCF LargeCap S&P 500 Index Account  Class 1 0.25 N/A 0.05 0.30 Principal VCF LargeCap Value Account  Class 1 0.60 N/A 0.02 0.01 0.63 Principal VCF MidCap Blend Account  Class 1 0.61 N/A 0.01 0.62 Principal VCF MidCap Growth I Account  Class 1 0.90 N/A 0.04 0.94 Principal VCF MidCap Value II Account  Class 1 1.05 N/A 0.03 1.08 1.01% Principal VCF Money Market Account  Class 1 0.43 N/A 0.02 0.45 Principal VCF Real Estate Securities Account  Class 1 0.90 N/A 0.03 0.93 Principal VCF SmallCap Blend Account  Class 1 0.85 N/A 0.05 0.07 0.97 Principal VCF SmallCap Growth II Account  Class 1 1.00 N/A 0.08 1.08 Principal VCF SmallCap Value I Account  Class 1 1.10 N/A 0.05 0.03 1.18 1.04 Because the 12b-1 fee is charged as an ongoing fee, over time the fee will increase the cost of your investment and may cost you more than paying other types of sales charges. The Company and Princor Financial Services Corporation may receive a portion of the underlying fund expenses for record keeping, marketing and distribution services. Other Expenses have been restated to reflect expenses being deducted form current assets. Management Fees and Other Expenses have been restated to reflect expenses being deducted from current assets. Effective July 1, 2009, Principal will contractually limit the Accounts Management Fees through the period ending April 30, 2011. The expense limit will reduce the Funds Management Fees by 0.016% (expressed as a percent of average net assets on an annualized basis). Premier Variable Annuity SYNOPSIS 7 www.principal.com Principal has contractually agreed to limit the Accounts expenses attributable to Class 1 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense, through the period ending April 30, 2010. The expense limits will maintain a total level of operating expenses, not including acquired fund fees and expenses or interest expense (expressed as a percent of average net assets on an annualized basis), not to exceed 1.01% for Class 1 shares. Effective July 1, 2009, Principal will contractually limit the Accounts Management Fees through the period ending April 30, 2011. The expense limit will reduce the Funds Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). Asset allocation does not guarantee a profit or protect against a loss. Investing in real estate, small-cap, international, and high-yield investment options involves additional risks. This investment option is subject to additional risk due to fluctuating exchange rates, foreign accounting and financial policies, and other economic and political environments. (10) While underlying securities of this investment option may be guaranteed by the U.S. Government as to timely payment of principal and interest, investment values are not guaranteed. (11) This investment option is subject to more fluctuation in value than other investment options with stocks of larger, more stable companies.1 (12) The Portfolio employs a passive management-or indexing-investment approach designed to track the performance of the Standard & Poors 500 Index, a widely recognized benchmark of U.S. stock market performance that is dominated by the stocks of large U.S. companies. The Portfolio attempts to replicate the target index by ivnesting all, or substantially all, of its assets in teh stocks taht make up the Index, holding each stock in approximately the same proportion as its weighting in the Index. (13) Each index based investment option is invested in the stocks of the index it tracks. Performance of indexes reflects the unmanaged result for the market segment the selected stocks represent. There is no assurance an index based investment option will match the performance of the index tracked. (14) This investment option is neither insured nor guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although this investment option seeks to preserve the value of an investment at $1 per unit, it is possible to lose money by investing in this investment option. (15) This investment option is subject to some risks inherent in real estate and Real Estate Investment Trusts, such as risks associated with general and local economic conditions. (16) Effective May 16, 2009, the SmallCap Blend Account will be re-opened as an investment option with an application signature date of May 16, 2009 or later. 8 SYNOPSIS Premier Variable Annuity 1-800-547-7754 EXAMPLE This Example is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs include Contractholder transaction expenses, contract fees, Separate Account annual expenses, and underlying mutual fund fees and expenses. This Example assumes the Plan Participant invests $10,000 in the Contract for the time periods indicated; the investment has a 5% return each year; and the maximum annual fees and operating expenses for any underlying mutual fund as of December 31, 2008 (without voluntary waivers of fees by the underlying fund, if any). Although actual costs may be higher or lower, based on these assumptions, the costs would be as shown below: If the Owner of Benefits Surrenders the Contract at the End of the Applicable Time Period Separate Account Divisions 1 Year 3 Years 5 Years 10 Years Asset Allocation Division $ 135 $ 426 $ 747 $ 1,701 Balanced Division 115 362 634 1,444 Bond & Mortgage Securities Division 89 281 493 1,121 Diversified International Division 147 462 810 1,843 Equity Income Division 106 333 583 1,328 Government & High Quality Bond Division 91 288 504 1,147 International Emerging Markets Division 209 659 1,155 2,630 International SmallCap Division 197 620 1,087 2,475 LargeCap Growth Division 115 362 634 1,444 LargeCap Growth I Division 125 394 691 1,573 LargeCap S&P 500 Index Division 74 233 408 928 LargeCap Value Division 108 339 595 1,353 MidCap Blend Division 107 336 589 1,341 MidCap Growth I Division 139 439 770 1,753 MidCap Value II Division 147 462 810 1,843 Money Market Division 89 281 493 1,121 Real Estate Securities Division 138 436 764 1,740 SmallCap Blend Division 142 449 787 1,792 SmallCap Growth II Division 154 485 849 1,933 SmallCap Value I Division 150 472 827 1,882 Premier Variable Annuity EXAMPLE 9 www.principal.com SUMMARY The following summary should be read in conjunction with the detailed information appearing elsewhere in this prospectus. The group variable annuity contract described in this prospectus was issued by the Company and designed to aid in retirement planning. The Contract provides for the accumulation of Contributions and the payment of Variable Annuity Payments on a completely variable basis. As of January 1, 2006, the contract was no longer offered or issued. Contributions The Contract prescribes no limits on the minimum Contribution which may be made to an Investment Account. Plan Participant maximum Contributions are discussed under Federal Tax Status. Contributions may also be limited by the Plan. The Company may also limit Contributions on 60-days notice. All Contributions made pursuant to the Contract are allocated to one or more Investment Accounts which correlate to a Plan Participant. An Investment Account is established for each type of Contribution for each Division of the Separate Account. A complete list of the divisions available under this Contract may be found in the Table of Separate Account Divisions later in this prospectus. Each Division Invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for the underlying mutual fund. The Contractholder may choose to limit the number of Divisions available to the Owner of Benefits, but the Money Market Division may not be so restricted to the extent the Division is necessary to permit the Company to allocate initial Contributions and the LargeCap Value Division may not be so restricted to the extent the Division is necessary to permit the Company to pay Variable Annuity Payments. Additional Divisions may be added in the future. If no direction is provided for a particular Contribution, such Contribution will be allocated to an Investment Account which is invested in the Money Market Division. Contribution may be made by personal or financial institution check (for example, a bank or cashiers check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk.
